Exhibit 10.1

EXECUTION VERSION

$1,000,000,000

CREDIT AGREEMENT

dated as of June 14, 2017

among

Duke Energy Corporation,

as Borrower,

The Lenders Listed Herein,

The Bank of Nova Scotia,

as Administrative Agent,

and

PNC Bank, National Association,

Sumitomo Mitsui Banking Corporation and

TD Bank, N.A.,

as Co-Syndication Agents

and

Bank of China, New York Branch

BNP Paribas

Santander Bank, N.A. and

U.S. Bank National Association,

as Co-Documentation Agents

The Bank of Nova Scotia

PNC Capital Markets LLC

Sumitomo Mitsui Banking Corporation and

TD Bank, N.A.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE 1  

DEFINITIONS

 

Section 1.01.

 

Definitions

     1  

Section 1.02.

 

Accounting Terms and Determinations

     14  

Section 1.03.

 

Types of Borrowings

     14  

ARTICLE 2

 

THE CREDITS

 

Section 2.01.

 

Commitments to Lend

     14  

Section 2.02.

 

Notice of Borrowings

     14  

Section 2.03.

 

Notice to Lenders; Funding of Loans

     15  

Section 2.04.

 

Registry; Notes

     16  

Section 2.05.

 

Maturity of Loans

     16  

Section 2.06.

 

Interest Rates

     16  

Section 2.07.

 

Fees

     17  

Section 2.08.

 

Optional Termination of Commitments. The Borrower may, upon not less than three
Domestic Business Days’ notice to the Administrative Agent, reduce the
Commitments (i) to zero, if no Loans are outstanding or (ii) by an amount of
$10,000,000 or any larger multiple of $5,000,000 so long as, after giving effect
to such reduction, the aggregate Commitments are not less than the sum of the
aggregate principal amount of Loans outstanding

     18  

Section 2.09.

 

Method of Electing Interest Rate

     18  

Section 2.10.

 

Mandatory Termination of Commitments

     19  

Section 2.11.

 

Optional Prepayments

     19  

Section 2.12.

 

General Provisions as to Payments

     19  

Section 2.13.

 

Funding Losses

     20  

Section 2.14.

 

Computation of Interest and Fees

     20  

Section 2.15.

 

[Reserved]

     20  

Section 2.16.

 

Regulation D Compensation

     21  

Section 2.17.

 

[Reserved.]

     21  

Section 2.18.

 

[Reserved]

     21  

Section 2.19.

 

Defaulting Lenders

     21   ARTICLE 3  

CONDITIONS

 

Section 3.01.

 

Effective Date

     23  

Section 3.02.

 

[Reserved]

     23  

Section 3.03.

 

Borrowings

     24  

 

i



--------------------------------------------------------------------------------

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.

 

Organization and Power

     24  

Section 4.02.

 

Corporate and Governmental Authorization; No Contravention

     24  

Section 4.03.

 

Binding Effect

     25  

Section 4.04.

 

Financial Information

     25  

Section 4.05.

 

Regulation U

     25  

Section 4.06.

 

Litigation

     25  

Section 4.07.

 

Compliance with Laws

     26  

Section 4.08.

 

Taxes

     26  

Section 4.09.

 

Anti-corruption Law and Sanctions

     26   ARTICLE 5  

COVENANTS

 

Section 5.01.

 

Information

     27  

Section 5.02.

 

Payment of Taxes

     28  

Section 5.03.

 

Maintenance of Property; Insurance

     28  

Section 5.04.

 

Maintenance of Existence

     29  

Section 5.05.

 

Compliance with Laws

     29  

Section 5.06.

 

Books and Records

     29  

Section 5.07.

 

Negative Pledge

     30  

Section 5.08.

 

Consolidations, Mergers and Sales of Assets

     31  

Section 5.09.

 

Use of Proceeds

     31  

Section 5.10.

 

Indebtedness/Capitalization Ratio

     32   ARTICLE 6  

DEFAULTS

 

Section 6.01.

 

Events of Default

     32  

Section 6.02.

 

Notice of Default

     34   ARTICLE 7  

THE ADMINISTRATIVE AGENT

 

Section 7.01.

 

Appointment and Authorization

     34  

Section 7.02.

 

Administrative Agent and Affiliates

     34  

Section 7.03.

 

Action by Administrative Agent

     35  

Section 7.04.

 

Consultation with Experts

     35  

Section 7.05.

 

Liability of Administrative Agent

     35  

Section 7.06.

 

Indemnification

     35  

Section 7.07.

 

Credit Decision

     35  

Section 7.08.

 

Successor Administrative Agent

     36  

Section 7.09.

 

Administrative Agent’s Fee

     36  

Section 7.10.

 

Other Agents

     36  

 

ii



--------------------------------------------------------------------------------

ARTICLE 8

 

CHANGE IN CIRCUMSTANCES

 

Section 8.01.

 

Basis for Determining Interest Rate Inadequate or Unfair

     37  

Section 8.02.

 

Illegality

     37  

Section 8.03.

 

Increased Cost and Reduced Return

     38  

Section 8.04.

 

Taxes

     39  

Section 8.05.

 

Base Rate Loans Substituted for Affected Euro-Dollar Loans

     42  

Section 8.06.

 

Substitution of Lender; Termination Option

     43  

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.01.

 

Notices

     44  

Section 9.02.

 

No Waivers

     44  

Section 9.03.

 

Expenses; Indemnification

     45  

Section 9.04.

 

Sharing of Set-offs

     45  

Section 9.05.

 

Amendments and Waivers

     46  

Section 9.06.

 

Successors and Assigns

     46  

Section 9.07.

 

Collateral

     49  

Section 9.08.

 

Confidentiality

     49  

Section 9.09.

 

Governing Law; Submission to Jurisdiction

     50  

Section 9.10.

 

Counterparts; Integration

     50  

Section 9.11.

 

WAIVER OF JURY TRIAL

     50  

Section 9.12.

 

USA Patriot Act

     50  

Section 9.13.

 

[Reserved]

     50  

Section 9.14.

 

No Fiduciary Duty

     50  

Section 9.15.

 

Survival

     51  

Section 9.16.

 

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

     51  

COMMITMENT SCHEDULE

PRICING SCHEDULE

 

EXHIBIT A -    Note EXHIBIT B -    [Reserved] EXHIBIT C -    [Reserved] EXHIBIT
D -    Assignment and Assumption Agreement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of June 14, 2017 among DUKE ENERGY CORPORATION, as
Borrower, the Lenders from time to time party hereto, THE BANK OF NOVA SCOTIA,
as Administrative Agent, PNC BANK, NATIONAL ASSOCIATION, SUMITOMO MITSUI BANKING
CORPORATION and TD BANK, N.A., as Co-Syndication Agents, and Bank of China, New
York Branch, BNP Paribas, Santander Bank, N.A. and U.S. Bank National
Association, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Administrative Agent” means Scotiabank in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
the Borrower) duly completed by such Lender.

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Co-Syndication Agents or the
Co-Documentation Agents.

“Aggregate Exposure” means, with respect to any Lender at any time, (i) an
amount equal to such Lender’s Commitment (whether used or unused) at such time
or (ii) if such Lender’s Commitment shall have terminated, the sum of the
aggregate outstanding principal amount of its Loans at such time.

“Agreement” means this Credit Agreement as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery, corruption or money laundering.



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

“Applicable Margin” means, with respect to Euro-Dollar Loans or Base Rate Loans
to the Borrower, the applicable rate per annum for the Borrower determined in
accordance with the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Approved Officer” means the president, the chief financial officer, a vice
president, the treasurer, an assistant treasurer or the controller of the
Borrower or such other representative of the Borrower as may be designated by
any one of the foregoing with the consent of the Administrative Agent.

“Assignee” has the meaning set forth in Section 9.06(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (or any similar proceeding), or
generally fails to pay its debts as such debts become due, or admits in writing
its inability to pay its debts generally, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
assets appointed for it, or, in the good faith determination of the
Administrative Agent (or, if the Administrative Agent is the subject of the
Bankruptcy Event, the Required Lenders), has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that (except with respect to a Lender that
is subject to a Bail-In Action) a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

2



--------------------------------------------------------------------------------

“Base Rate” means, for any day for which the same is to be calculated, the
highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1/2 of 1% and
(c) the LIBOR Market Index Rate plus 1%; provided, that, if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Each change in the Base Rate shall take effect simultaneously with
the corresponding change in the rates described in clauses (a), (b) or
(c) above, as the case may be.

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

“Borrower” means Duke Energy Corporation, a Delaware corporation.

“Borrowing” has the meaning set forth in Section 1.03.

“Change” has the meaning set forth in Section 9.05(b).

“Change in Law” means the occurrence of any of the following after the date of
this Agreement: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the date hereof regardless of the date enacted,
adopted, issued or implemented.

“Co-Documentation Agents” means each of Bank of China, New York Branch, BNP
Paribas, Santander Bank, N.A. and U.S. Bank National Association, in its
capacity as documentation agent in respect of this Agreement.

“Commitment” means (i) with respect to any Lender listed on the signature pages
hereof, the amount set forth opposite its name on the Commitment Schedule, and
(ii) with respect to each Assignee which becomes a Lender pursuant to Sections
8.06 and 9.06(c), the amount of the Commitment thereby assumed by it, in each
case as such amount may from time to time be reduced pursuant to Sections 2.10,
8.06 or 9.06(c) or increased pursuant to Sections 8.06 or 9.06(c).

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Commitment Termination Date” means, for each Lender, June 14, 2020, or, if such
day is not a Euro-Dollar Business Day, the next preceding Euro-Dollar Business
Day.

 

3



--------------------------------------------------------------------------------

“Connection Income Taxes” means, with respect to any Lender or Agent, taxes that
are imposed on or measured by net income (however denominated), franchise taxes
or branch profits taxes, in each case, imposed as a result of a connection
(including any former connection) between such Lender or Agent and the
jurisdiction imposing such tax (other than connections arising from such Lender
or Agent having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Note, or sold or assigned an interest in any Loan, this
Agreement or any Note).

“Consolidated Capitalization” means, with respect to the Borrower, the sum,
without duplication, of (i) Consolidated Indebtedness of the Borrower,
(ii) consolidated common equityholders’ equity as would appear on a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries prepared in
accordance with generally accepted accounting principles, (iii) the aggregate
liquidation preference of preferred or priority equity interests (other than
preferred or priority equity interests subject to mandatory redemption or
repurchase) of the Borrower and its Consolidated Subsidiaries upon involuntary
liquidation, (iv) the aggregate outstanding amount of all Equity Preferred
Securities of the Borrower and (v) minority interests as would appear on a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
prepared in accordance with generally accepted accounting principles.

“Consolidated Indebtedness” means, at any date, with respect to the Borrower,
all Indebtedness of the Borrower and its Consolidated Subsidiaries determined on
a consolidated basis in accordance with generally accepted accounting
principles; provided that Consolidated Indebtedness shall exclude, to the extent
otherwise reflected therein, Equity Preferred Securities of the Borrower and its
Consolidated Subsidiaries up to a maximum excluded amount equal to 15% of
Consolidated Capitalization of the Borrower.

“Consolidated Net Assets” means, at any date with respect to the Borrower,
(a) total assets of the Borrower and its Subsidiaries (minus applicable
reserves) determined on a consolidated basis in accordance with GAAP minus
(b) total liabilities of the Borrower and its Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP, all as reflected in
the consolidated financial statements of the Borrower most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or 5.01(b).

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

“Co-Syndication Agents” means each of PNC Bank, National Association, Sumitomo
Mitsui Banking Corporation and TD Bank, N.A., each in its capacity as
syndication agent in respect of this Agreement.

 

4



--------------------------------------------------------------------------------

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of its Loans within two Domestic Business Days of the date required to be
funded, (ii) pay over to any Lender Party any other amount required to be paid
by it hereunder within two Domestic Business Days of the date required to be
paid, unless, in the case of clause (i) or (ii) above, such Lender notifies the
Administrative Agent (or, if the Administrative Agent is the Defaulting Lender,
the Required Lenders) in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after written request by the Administrative Agent (or, if
the Administrative Agent is the Defaulting Lender, the Required Lenders) or the
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans under this Agreement unless such Lender notifies the
Administrative Agent (or, if the Administrative Agent is the Defaulting Lender,
the Required Lenders) in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt by the Administrative Agent (or,
if the Administrative Agent is the Defaulting Lender, the Required Lenders) and
the Borrower of such certification in form and substance satisfactory to the
Administrative Agent (or, if the Administrative Agent is the Defaulting Lender,
the Required Lenders) and the Borrower, or (d) has become (or has a direct or
indirect Parent that has become) the subject of a Bankruptcy Event or a Bail-In
Action. Any determination by the Administrative Agent (or, if the Administrative
Agent is the Defaulting Lender, the Required Lenders) that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower and each Lender.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or in the State of North Carolina are
authorized by law to close.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which this Agreement becomes effective
pursuant to Section 3.01.

“Endowment” means the Duke Endowment, a charitable common law trust established
by James B. Duke by Indenture dated December 11, 1924.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

“Equity Preferred Securities” means, with respect to the Borrower, any trust
preferred securities or deferrable interest subordinated debt securities issued
by the Borrower or any Subsidiary or other financing vehicle of the Borrower
that (i) have an original maturity of at least twenty years and (ii) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the first anniversary of the Commitment Termination Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Group” means, with respect to the Borrower, the Borrower and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

6



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.06(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.16.

“Event of Default” has the meaning set forth in Section 6.01.

“Facility Fee Rate” means, with respect to the Borrower, the applicable rate per
annum for the Borrower determined in accordance with the Pricing Schedule.

“FATCA” has the meaning set forth in Section 8.04(a).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Domestic Business Day next succeeding such day; provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Scotiabank on such day on
such transactions as determined by the Administrative Agent; provided further,
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

7



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means any international, foreign, federal, state,
regional, county, local or other governmental or quasi-governmental authority.

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
to the Borrower which are Base Rate Loans at such time or (ii) all Euro-Dollar
Loans to the Borrower having the same Interest Period at such time; provided
that, if a Loan of any particular Lender is converted to or made as a Base Rate
Loan pursuant to Article 8, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been if it had not been so
converted or made.

“Hedging Agreement” means for any Person, any and all agreements, devices or
arrangements designed to protect such Person or any of its Subsidiaries from the
fluctuations of interest rates, exchange rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
commodity swap agreements, forward rate currency or interest rate options, puts
and warrants. Notwithstanding anything herein to the contrary, “Hedging
Agreements” shall also include fixed-for-floating interest rate swap agreements
and similar instruments.

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (v) the face amount of all outstanding
letters of credit issued for the account of such Person (other than letters of
credit relating to indebtedness included in Indebtedness of such Person pursuant
to another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (vii) all direct
guarantees of Indebtedness referred to above of another Person, (viii) all
amounts payable in connection with mandatory redemptions or repurchases of
preferred stock or member interests or other preferred or priority equity
interests and (ix) any obligations of such Person (in the nature of principal or
interest) in respect of acceptances or similar obligations issued or created for
the account of such Person.

“Indemnitee” has the meaning set forth in Section 9.03.

 

8



--------------------------------------------------------------------------------

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six, or, if deposits of a corresponding
maturity are generally available in the London interbank market, twelve, months
thereafter, as the Borrower may elect in such notice; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Euro-Dollar Business Day of a calendar month;

provided further that no Interest Period applicable to any Loan of any Lender
may end after the Commitment Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the issuer
rating of such Person, if any exists, from Moody’s is Baa3 or higher.

“Lender” means each bank or other financial institution listed on the signature
pages hereof, each Assignee which becomes a Lender pursuant to Section 9.06(c),
and their respective successors.

“Lender Party” means any of the Lenders and the Agents.

“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as appears on the display designated as Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such service or any successor to or, if
such service is not available, substitute for such service providing rate
quotations comparable to those currently provided on such page of such service,
as reasonably determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to U.S. dollar
deposits are offered to leading banks in the London interbank deposit market),
approximately 11:00 a.m. London time, for such day; or if such day is not a
Euro-Dollar Business Day, for the immediately preceding Euro-Dollar Business Day
(or if not so reported, then as determined by the Administrative Agent from
another recognized source or interbank quotation); provided, that, if the LIBOR
Market Index Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loan” means a loan made or to be made by a Lender pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

“Master Credit Facility” means the Credit Agreement dated as of November 18,
2011, as amended by Amendment No. 1 and Consent dated as of December 18, 2013,
Amendment No. 2 and Consent, dated as of January 30, 2015 and Amendment No. 3
and Consent dated as of March 16, 2017, among the Borrower, the other borrowers
thereto, the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, and the other agents party thereto, as the same may be
amended, amended and restated, modified, supplemented, refinanced or replaced
from time to time after the date hereof.

“Material Debt” means, with respect to the Borrower, Indebtedness of the
Borrower or any of its Material Subsidiaries (other than any Non-Recourse
Indebtedness) in an aggregate principal amount exceeding $150,000,000.

“Material Plan” has the meaning set forth in Section 6.01(i).

“Material Subsidiary” means at any time, with respect to the Borrower, any
Subsidiary of the Borrower whose total assets exceeds 15% of the total assets
(after intercompany eliminations) of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, all as reflected in
the consolidated financial statements of the Borrower most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or 5.01(b).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.05(a) and (ii) has been approved by the
Required Lenders.

 

10



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means any Indebtedness incurred by a Subsidiary of
the Borrower to develop, construct, own, improve or operate a defined facility
or project (a) as to which no Borrower (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness but excluding tax sharing arrangements and similar arrangements to
make contributions to such Subsidiary to account for tax benefits generated by
such Subsidiary), (ii) is directly or indirectly liable as a guarantor or
otherwise, or (iii) constitutes the lender; (b) no default with respect to which
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Loans or the Notes) of the Borrower to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders will not have any recourse to the stock or assets of the Borrower or
other Subsidiary (other than the stock of or intercompany loans to such
Subsidiary); provided that in each case in clauses (a) and (c) above, the
Borrower or other Subsidiary may provide credit support and recourse in an
amount not exceeding 15% in the aggregate of any such Indebtedness and such
Indebtedness shall still be deemed to be Non-Recourse Indebtedness.

“Notes” means promissory notes of the Borrower, in the form required by
Section 2.04, evidencing the obligation of the Borrower to repay the Loans made
to it, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(a).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” has the meaning set forth in Section 8.04(a).

“Parent” means, with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 9.06(b).

“Participant Register” has the meaning set forth in Section 9.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time; provided that in the case of Section 2.19 when
a Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.

 

11



--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or Sections 412 or 430 of the Internal Revenue Code or
Sections 302 and 303 of ERISA and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in New York, New York as its
Prime Rate. Any change in the interest rate resulting from a change in the Prime
Rate shall become effective as of 12:01 a.m. of the Domestic Business Day on
which each change in the Prime Rate is announced by the Administrative Agent.
The Prime Rate is a reference rate used by the Administrative Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor.

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Subsidiaries
and Affiliates and the partners, directors, officers, employees, agents,
trustees, advisors, administrators and managers of such Person and of such
Person’s Subsidiaries and Affiliates.

“Required Lenders” means, at any time, Lenders having at least 51% in aggregate
amount of the Aggregate Exposures at such time (exclusive in each case of the
Aggregate Exposure(s) of any Defaulting Lender(s)).

“Revolving Credit Period” means, with respect to any Lender, the period from and
including the Effective Date to but not including the Commitment Termination
Date.

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person that has a place of
business, or is organized or resident, in a jurisdiction that is the subject of
any comprehensive territorial Sanctions or (c) any Person owned or controlled by
any such Person.

 

12



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

“Scotiabank” means The Bank of Nova Scotia.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Substantial Assets” means, with respect to the Borrower, assets sold or
otherwise disposed of in a single transaction or a series of related
transactions representing 25% or more of the consolidated assets of the Borrower
and its Consolidated Subsidiaries, taken as a whole.

“Taxes” has the meaning set forth in Section 8.04(a).

“Trust” means The Doris Duke Trust, a trust established by James B. Duke by
Indenture dated December 11, 1924 for the benefit of certain relatives.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan,
determined on a plan termination basis using the assumptions under 4001(a)(18)
of ERISA, exceeds (ii) the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 8.04(a).

“U.S. Tax Law Change” has the meaning set forth in Section 8.04(a).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

13



--------------------------------------------------------------------------------

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Lenders;
provided, that if the Borrower notifies the Administrative Agent that it wishes
to amend the financial covenant in Section 5.10 to eliminate the effect of any
change in generally accepted accounting principles on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Section 5.10 for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of generally
accepted accounting principles as in effect immediately before the relevant
change in generally accepted accounting principles became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

Section 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to the Borrower pursuant to Article 2
on a single date and for a single Interest Period. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro
Dollar Loans).

ARTICLE 2

THE CREDITS

Section 2.01. Commitments to Lend. During the Revolving Credit Period, each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make loans to the Borrower pursuant to this subsection from time
to time in an aggregate amount not to exceed such Lender’s Commitment. Each
Borrowing under this subsection shall be in an aggregate principal amount of
$10,000,000 or any larger multiple of $1,000,000 (except that any such Borrowing
may be in the aggregate amount available in accordance with Section 3.03(b)) and
shall be made from the several Lenders ratably in proportion to their respective
Commitments in effect on the date of Borrowing. Within the foregoing limits, the
Borrower may borrow under this Section 2.01, or to the extent permitted by
Section 2.11, prepay Loans and reborrow at any time during the Revolving Credit
Period under this Section 2.01.

Section 2.02. Notice of Borrowings. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M. (Eastern time)
on (x) the date of each Base Rate Borrowing and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing, specifying:

 

14



--------------------------------------------------------------------------------

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

(b) the aggregate amount of such Borrowing;

(c) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate; and

(d) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

Section 2.03. Notice to Lenders; Funding of Loans. (a)Upon receipt (or deemed
receipt) of a Notice of Borrowing, the Administrative Agent shall promptly
notify each Lender of the contents thereof and of such Lender’s share (if any)
of such Borrowing and such Notice of Borrowing shall not thereafter be revocable
by the Borrower.

(b) Not later than 1:00 P.M. (Eastern time) on the date of each Borrowing, each
Lender participating therein shall (except as provided in subsection (c) of this
Section) make available its share of such Borrowing, in Federal or other
immediately available funds, to the Administrative Agent at its address
specified in or pursuant to Section 9.01. Unless the Administrative Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Administrative Agent will disburse the funds so received from the
Lenders to an account designated by an Approved Officer of the Borrower.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to 1:00 P.M. (Eastern time) on the date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.03 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and,
if such Lender shall not have made such payment within two Domestic Business
Days of demand therefor, the Borrower agrees to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to
Section 2.06 and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Loan included in such
Borrowing for purposes of this Agreement.

(d) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make a Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make a Loan to be made by
such other Lender.

 

15



--------------------------------------------------------------------------------

Section 2.04. Registry; Notes. (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Lender,
each Loan made by such Lender and each repayment of any Loan made by such
Lender. Any such recordation by the Administrative Agent on the Register shall
be conclusive, absent manifest error. Failure to make any such recordation, or
any error in such recordation, shall not affect the Borrower’ obligations
hereunder.

(b) The Borrower hereby agrees that, promptly upon the request of any Lender at
any time, the Borrower shall deliver to such Lender a duly executed Note, in
substantially the form of Exhibit A hereto, payable to such Lender or its
registered assigns as permitted pursuant to Section 9.06 and representing the
obligation of the Borrower to pay the unpaid principal amount of the Loans made
to the Borrower by such Lender, with interest as provided herein on the unpaid
principal amount from time to time outstanding.

(c) Each Lender shall record the date, amount and maturity of each Loan made by
it and the date and amount of each payment of principal made by the Borrower
with respect thereto, and each Lender receiving a Note pursuant to this Section,
if such Lender so elects in connection with any transfer or enforcement of its
Note, may endorse on the schedule forming a part thereof appropriate notations
to evidence the foregoing information with respect to each such Loan then
outstanding; provided that the failure of such Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Such Lender is hereby irrevocably authorized by
the Borrower so to endorse its Note and to attach to and make a part of its Note
a continuation of any such schedule as and when required.

Section 2.05. Maturity of Loans. Each Loan made by any Lender shall mature, and
the principal amount thereof shall be due and payable together with accrued
interest thereon, on the Commitment Termination Date.

Section 2.06. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the
Applicable Margin for such day plus the Base Rate for such day. Such interest
shall be payable quarterly in arrears on each Quarterly Payment Date, at
maturity and on the date of termination of the Commitments in their entirety.
Any overdue principal of or overdue interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 1% plus the Applicable Margin for such day plus the Base Rate for
such day.

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Margin for such day plus the
London Interbank Offered Rate applicable to such Interest Period. Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day thereof.

 

16



--------------------------------------------------------------------------------

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or, if such service is not available,
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to U.S. dollar deposits that are offered to leading
banks in the London interbank deposit market) at approximately 11:00 A.M.
(London time) two Euro-Dollar Business Days prior to the commencement of such
Interest Period, as the rate for U.S. dollar deposits with a maturity comparable
to such Interest Period. In the event that such rate is not so available at such
time for any reason, then the “London Interbank Offered Rate” for such Interest
Period shall be the average (rounded upward, if necessary, to the next higher
1/16 of 1%) of the respective rates per annum at which deposits in U.S. dollars
are offered to leading banks in the London interbank market at approximately
11:00 A.M. (London time) two Euro-Dollar Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Loan of such leading banks to which such Interest Period is to apply and for
a period of time comparable to such Interest Period. If the London-Interbank
Offered Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

(c) Any overdue principal of or overdue interest on any Euro-Dollar Loan shall
bear interest, payable on demand, for each day from and including the date
payment thereof was due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 1% plus the higher of (i) the sum of the
Applicable Margin for such day plus the London Interbank Offered Rate applicable
to such Loan at the date such payment was due and (ii) the rate applicable to
Base Rate Loans for such day.

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders by facsimile of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error unless the Borrower raises an objection thereto within five
Domestic Business Days after receipt of such notice.

Section 2.07. Fees. (a) Facility Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in proportion to
their Aggregate Exposures, a facility fee calculated for each day at the
Facility Fee Rate for such day (determined in accordance with the Pricing
Schedule) on the aggregate amount of the Aggregate Exposure on such day. Such
facility fee shall accrue for each day from and including the Effective Date but
excluding the day on which the Aggregate Exposure is reduced to zero.

(b) Payments. Accrued fees under this Section for the account of any Lender
shall be payable quarterly in arrears on each Quarterly Payment Date and upon
the Commitment Termination Date (and, if earlier, the date the Aggregate
Exposure is reduced to zero).

 

17



--------------------------------------------------------------------------------

Section 2.08. Optional Termination of Commitments. The Borrower may, upon not
less than three Domestic Business Days’ notice to the Administrative Agent,
reduce the Commitments (i) to zero, if no Loans are outstanding or (ii) by an
amount of $10,000,000 or any larger multiple of $5,000,000 so long as, after
giving effect to such reduction, the aggregate Commitments are not less than the
sum of the aggregate principal amount of Loans outstanding.

Section 2.09. Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8 and the
last sentence of this subsection (a)), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.13 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (Eastern
time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each $10,000,000 or any larger multiple of $1,000,000.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
2.09(a) above;

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

 

18



--------------------------------------------------------------------------------

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to subsection 2.09(a) above, the Administrative Agent shall
notify each Lender of the contents thereof and such notice shall not thereafter
be revocable by the Borrower. If no Notice of Interest Rate Election is timely
received prior to the end of an Interest Period for any Group of Loans, the
Borrower shall be deemed to have elected that such Group of Loans be converted
to Base Rate Loans as of the last day of such Interest Period.

(d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.03.

Section 2.10. Mandatory Termination of Commitments. The Commitment of each
Lender shall terminate on the Commitment Termination Date.

Section 2.11. Optional Prepayments. (a) The Borrower may (i) upon notice to the
Administrative Agent not later than 11:00 A.M. (Eastern time) on any Domestic
Business Day prepay on such Domestic Business Day any Group of Base Rate Loans
and (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent not later than 11:00 A.M. (Eastern time) prepay any Group
of Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment and together with any additional amounts payable
pursuant to Section 2.13. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Lenders included in such Group or
Borrowing.

(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

Section 2.12. General Provisions as to Payments. (a)The Borrower shall make each
payment of principal of, and interest on, the Loans and of fees hereunder, not
later than 1:00 P.M. (Eastern time) on the date when due, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01 and without reduction by reason of any
set-off, counterclaim or deduction of any kind. The Administrative Agent will
promptly distribute to each Lender in like funds its ratable share of each such
payment received by the Administrative Agent for the account of the Lenders.
Whenever any payment of principal of, or interest on, the Base Rate Loans or of
fees shall be due on a day which is

 

19



--------------------------------------------------------------------------------

not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day. Whenever any payment of principal of,
or interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

Section 2.13. Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan (other than payments made by an Assignee
pursuant to Section 8.06(a) or by the Borrower pursuant to Section 8.06(b) in
respect of a Defaulting Lender’s Euro-Dollar Loans) or any Euro-Dollar Loan is
converted to a Base Rate Loan or continued as a Euro-Dollar Loan for a new
Interest Period (pursuant to Article 2, 6 or 8 or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or if the Borrower
fails to borrow, prepay, convert or continue any Euro-Dollar Loans after notice
has been given to any Lender in accordance with Section 2.03(a), 2.09(c) or
2.11(b), the Borrower shall reimburse each Lender within 15 days after demand
for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow, prepay, convert or continue; provided that such
Lender shall have delivered to the Borrower a certificate setting forth in
reasonable detail the calculation of the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

Section 2.14. Computation of Interest and Fees. Interest based on clause (a) of
the definition of Base Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and all
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 2.15. [Reserved].

 

20



--------------------------------------------------------------------------------

Section 2.16. Regulation D Compensation. In the event that a Lender is required
to maintain reserves of the type contemplated by the definition of “Euro-Dollar
Reserve Percentage”, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Lender at a rate per
annum determined by such Lender up to but not exceeding the excess of (i) (A)
the applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Lender wishing to require payment of such additional interest
(x) shall so notify the Borrower and the Administrative Agent, in which case
such additional interest on the Euro-Dollar Loans of such Lender shall be
payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least three Euro-Dollar Business Days after
the giving of such notice and (y) shall notify the Borrower at least three
Euro-Dollar Business Days prior to each date on which interest is payable on the
Euro-Dollar Loans of the amount then due it under this Section. Each such
notification shall be accompanied by such information as the Borrower may
reasonably request.

“Euro-Dollar Reserve Percentage” means for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).

Section 2.17. [Reserved.]

Section 2.18. [Reserved].

Section 2.19. Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender, to the extent permitted by applicable law:

(a) facility fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to Section 2.07(a) and the Aggregate Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder;

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article 6 or otherwise) shall be applied
at such time or times as may be determined by the Administrative Agent as
follows:

(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

21



--------------------------------------------------------------------------------

(ii) second, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

(iii) third, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement;

(iv) fourth, to the payment of any amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;

(v) fifth, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and

(vi) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments.

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.19(a) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto; and

(c) in the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Percentage; provided, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

22



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS

Section 3.01. Effective Date. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05(a)):

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of facsimile or other written confirmation from such
party of execution of a counterpart hereof by such party);

(b) receipt by the Administrative Agent of (i) an opinion of internal counsel of
the Borrower and (ii) an opinion of Moore & Van Allen PLLC, special counsel for
the Borrower, in each case in form and substance reasonably satisfactory to the
Required Lenders;

(c) receipt by the Administrative Agent of a certificate signed by a Vice
President, the Treasurer, an Assistant Treasurer or the Controller of the
Borrower, dated the Effective Date, to the effect set forth in clauses (c) and
(d) of Section 3.03 (without giving effect to the parenthetical in such clause
(d));

(d) receipt by the Administrative Agent of all documents it may have reasonably
requested prior to the date hereof relating to the existence of the Borrower,
the corporate authority for and the validity of this Agreement and the Notes,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent;

(e) receipt by the Administrative Agent of evidence satisfactory to it that the
upfront fees, arrangement fees, administrative agency fees and expenses payable
by the Borrower on the Effective Date have been paid; and

(f) receipt by the Administrative Agent, at least three Domestic Business Days
prior to the Effective Date, all documentation and other information about the
Borrower that shall have been reasonably requested by the Administrative Agent
in writing at least 10 Domestic Business Days prior to the Effective Date and
that the Administrative Agent reasonably determines is required by United States
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.

provided that the Commitments shall not become effective unless all of the
foregoing conditions are satisfied not later than June 30, 2017. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.

Section 3.02. [Reserved].

 

23



--------------------------------------------------------------------------------

Section 3.03. Borrowings. The obligation of any Lender to make a Loan on the
occasion of any Borrowing at the request of the Borrower is subject to the
satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02;

(b) the fact that, immediately after such Borrowing, the outstanding Loans of
each Lender do not exceed such Lender’s Aggregate Exposure;

(c) the fact that, immediately after such Borrowing, no Default with respect to
the Borrower shall have occurred and be continuing; and

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement (except the representations and warranties set forth in
Sections 4.04(c) and 4.06) shall be true on and as of the date of such
Borrowing.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing or issuance as to the facts specified
in clauses (b), (c) and (d) of this Section.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 4.01. Organization and Power. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and is duly qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a material adverse effect on the business, financial
position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with,
any Governmental Authority (except for consents, authorizations or filings which
have been obtained or made, as the case may be, and are in full force and
effect) and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation, by-laws,
certificate of formation or the limited liability company agreement of the
Borrower or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Material
Subsidiaries.

 

24



--------------------------------------------------------------------------------

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and each Note, if and when executed and delivered by
it in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general principles of equity.

Section 4.04. Financial Information. (a) The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2016 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the fiscal year then ended, reported on by Deloitte &
Touche, copies of which have been delivered to each of the Lenders by using the
Borrower’s Syndtrak site or otherwise made available, fairly present in all
material respects, in conformity with generally accepted accounting principles,
the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of March 31, 2017 and the related unaudited
consolidated statements of income and cash flows for the three months then
ended, copies of which have been delivered to each of the Lenders by using the
Borrower’s Syndtrak site or otherwise made available, fairly present in all
material respects, in conformity with generally accepted accounting principles
applied on a basis consistent with the financial statements referred to in
subsection (a) of this Section, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and changes in financial position for such
three-month period (subject to normal year-end adjustments and the absence of
footnotes).

(c) Since December 31, 2016, there has been no material adverse change in the
business, financial position or results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, except as publicly disclosed
prior to the Effective Date.

Section 4.05. Regulation U. The Borrower and its Material Subsidiaries are not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) and no proceeds of any Borrowing by the
Borrower will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock. Not more
than 25% of the value of the assets of the Borrower and its Material
Subsidiaries is represented by margin stock.

Section 4.06. Litigation. Except as publicly disclosed prior to the Effective
Date, there is no action, suit or proceeding pending against, or to the
knowledge of the Borrower threatened against or affecting, the Borrower or any
of its Subsidiaries before any court or arbitrator or any Governmental Authority
which would be likely to be decided adversely to the Borrower or such Subsidiary
and, as a result, have a material adverse effect upon the business, consolidated
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or any Note.

 

25



--------------------------------------------------------------------------------

Section 4.07. Compliance with Laws. The Borrower and each of its Material
Subsidiaries is in compliance in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of Governmental Authorities
(including, without limitation, ERISA and Environmental Laws) except where
(i) non-compliance would not have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

Section 4.08. Taxes. The Borrower and its Material Subsidiaries have filed all
United States federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any such
Material Subsidiary except (i) where nonpayment would not have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Subsidiaries, considered as a whole, or
(ii) where the same are contested in good faith by appropriate proceedings. The
charges, accruals and reserves on the books of the Borrower and its Material
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.

Section 4.09. Anti-corruption Law and Sanctions. The Borrower and its Material
Subsidiaries have implemented and maintain in effect policies and procedures
designed to prevent violations by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as such) of the applicable Anti-Corruption Laws and Sanctions, and the Borrower
and its Material Subsidiaries are in compliance in all material respects with
all applicable Anti-Corruption Laws and Sanctions, except where
(i) noncompliance would not have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings. None of (i) the
Borrower or any Material Subsidiary or, (ii) to the knowledge of the Borrower,
any director, officer or employee of the Borrower or any Material Subsidiary or
(iii) to the knowledge of the Borrower, any agent of the Borrower or any
Material Subsidiary acting in any capacity in connection with or benefitting
from the credit facility established hereby, is a Sanctioned Person.

 

26



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

The Borrower agrees that, so long as any Lender has any Commitment hereunder or
any amount payable hereunder remains unpaid by the Borrower:

Section 5.01. Information. The Borrower will deliver to each of the Lenders:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on in a manner consistent
with past practice and with applicable requirements of the Securities and
Exchange Commission by Deloitte & Touche or other independent public accountants
of nationally recognized standing;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of the Borrower’s
previous fiscal year, all certified (subject to normal year-end adjustments) as
to fairness of presentation in all material respects, generally accepted
accounting principles and consistency (except as provided by Section 1.02) by an
Approved Officer of the Borrower;

(c) within the maximum time period specified for the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate of
an Approved Officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.10 on the date of such financial statements and
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;

(d) within five days after any officer of the Borrower with responsibility
relating thereto obtains knowledge of any Default, if such Default is then
continuing, a certificate of an Approved Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;

(f) if and when any member of the Borrower’s ERISA Group (i) gives or is
reasonably expected to give notice to the PBGC of any “reportable event” (as
defined in Section 4043 of ERISA) with respect to any Material Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Material Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Material Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under

 

27



--------------------------------------------------------------------------------

Title IV of ERISA of an intent to terminate, impose material liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Plan, a copy of such notice; (iv) applies for a waiver
of the minimum funding standard under Section 412 of the Internal Revenue Code,
a copy of such application; (v) gives notice of intent to terminate any Material
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Material Plan
pursuant to Section 4063 of ERISA, a copy of such notice; (vii) receives notice
of the cessation of operations at a facility of any member of the ERISA Group in
the circumstances described in Section 4062(e) of ERISA; or (viii) fails to make
any payment or contribution to any Material Plan or makes any amendment to any
Material Plan which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

(g) promptly, notice of any change in the ratings of the Borrower referred to in
the Pricing Schedule; and

(h) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

Information required to be delivered pursuant to these Sections 5.01(a), 5.01(b)
and 5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted on the Securities and Exchange Commission website on
the Internet at sec.gov/edaux/searches.htm, on the Borrower’s Syndtrak site or
at another website identified in a notice from the Borrower to the Lenders and
accessible by the Lenders without charge; provided that (i) a certificate
delivered pursuant to Section 5.01(c) shall also be deemed to have been
delivered upon being posted to the Borrower’s Syndtrak site and (ii) the
Borrower shall deliver paper copies of the information referred to in Sections
5.01(a), 5.01(b) and 5.01(e) to any Lender which requests such delivery.

Section 5.02. Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Material Subsidiaries to pay and discharge, at or before
maturity, all their tax liabilities, except where (i) nonpayment would not have
a material adverse effect on the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or (ii) the same may be contested in good faith by appropriate
proceedings, and will maintain, and will cause each of its Material Subsidiaries
to maintain, in accordance with generally accepted accounting principles,
appropriate reserves for the accrual of any of the same.

Section 5.03. Maintenance of Property; Insurance. (a)The Borrower will keep, and
will cause each of its Material Subsidiaries to keep, all property necessary in
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so would not have a material adverse
effect on the business, financial position or results of operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

28



--------------------------------------------------------------------------------

(b) The Borrower will, and will cause each of its Material Subsidiaries to,
maintain (either in the name of the Borrower or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against by companies
of established repute engaged in the same or a similar business; provided that
self-insurance by the Borrower or any such Material Subsidiary, shall not be
deemed a violation of this covenant to the extent that companies engaged in
similar businesses and owning similar properties self-insure; and will furnish
to the Lenders, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

Section 5.04. Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and will cause each of its Material Subsidiaries
to preserve, renew and keep in full force and effect their respective corporate
or other legal existence and their respective rights, privileges and franchises
material to the normal conduct of their respective businesses; provided that
nothing in this Section 5.04 shall prohibit the termination of any right,
privilege or franchise of the Borrower or any such Material Subsidiary or of the
corporate or other legal existence of any such Material Subsidiary, or the
change in form of organization of the Borrower or any such Material Subsidiary,
if the Borrower in good faith determines that such termination or change is in
the best interest of the Borrower, is not materially disadvantageous to the
Lenders and, (i) in the case of a change in the form of organization of the
Borrower, the Administrative Agent has consented thereto and (ii) in the case of
a change in the jurisdiction of the Borrower to a jurisdiction outside of the
United States, the Lenders have consented thereto.

Section 5.05. Compliance with Laws. The Borrower will comply, and cause each of
its Material Subsidiaries to comply, in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities (including, without limitation, ERISA, applicable
Sanctions and Anti-Corruption Laws and Environmental Laws) except where
(i) noncompliance would not have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

Section 5.06. Books and Records. The Borrower will keep, and will cause each of
its Material Subsidiaries to keep, proper books of record and account in which
full, true and correct entries shall be made of all financial transactions in
relation to its business and activities in accordance with its customary
practices; and will permit, and will cause each such Material Subsidiary to
permit, representatives of any Lender at such Lender’s expense (accompanied by a
representative of the Borrower, if the Borrower so desires) to visit any of
their respective properties, to examine any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all
upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired.

 

29



--------------------------------------------------------------------------------

Section 5.07. Negative Pledge. The Borrower will not create, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, except:

(a) Liens granted by the Borrower existing as of the Effective Date, securing
Indebtedness outstanding on the date of this Agreement in an aggregate principal
amount not exceeding $100,000,000;

(b) [reserved];

(c) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower and not created in
contemplation of such event;

(d) any Lien existing on any asset prior to the acquisition thereof by the
Borrower and not created in contemplation of such acquisition;

(e) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 180
days after the acquisition thereof;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section; provided that such Indebtedness is not increased (except by
accrued interest, prepayment premiums and fees and expenses incurred in
connection with such refinancing, extension, renewal or refunding) and is not
secured by any additional assets;

(g) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with generally accepted accounting principles;

(h) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with generally
accepted accounting principles;

(i) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

 

30



--------------------------------------------------------------------------------

(j) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

(k) Liens with respect to judgments and attachments which do not result in an
Event of Default;

(l) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(m) other Liens including Liens imposed by Environmental Laws arising in the
ordinary course of its business which (i) do not secure Indebtedness, (ii) do
not secure any obligation in an amount exceeding $100,000,000 at any time at
which Investment Grade Status does not exist as to the Borrower and (iii) do not
in the aggregate materially detract from the value of its assets or materially
impair the use thereof in the operation of its business;

(n) Liens securing obligations under Hedging Agreements entered into to protect
against fluctuations in interest rates or exchange rates or commodity prices and
not for speculative purposes, provided that such Liens run in favor of a Lender
hereunder or under the Master Credit Facility or a Person who was, at the time
of issuance, a Lender;

(o) Liens not otherwise permitted by the foregoing clauses of this Section on
assets of the Borrower securing obligations in an aggregate principal or face
amount at any date not to exceed 15% of the Consolidated Net Assets of the
Borrower;

(p) [reserved]; and

(q) Liens on regulatory assets up to the amount approved by state legislatures
and/or regulatory orders.

Section 5.08. Consolidations, Mergers and Sales of Assets. The Borrower will not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, Substantial Assets to any Person
(other than a Subsidiary of the Borrower); provided that the Borrower may merge
with another Person if the Borrower is the Person surviving such merger and,
after giving effect thereto, no Default shall have occurred and be continuing.

Section 5.09. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for its general corporate purposes. None
of such proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulation U. None of such proceeds will be used (i) for
the purpose of knowingly financing the activities of or any transactions with
any Sanctioned Person or in any country, region or territory that is the subject
of Sanctions applicable to the Borrower and

 

31



--------------------------------------------------------------------------------

its Subsidiaries and where the financed activity would be prohibited by such
applicable Sanctions, at the time of such financing or (ii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

Section 5.10. Indebtedness/Capitalization Ratio. The ratio of Consolidated
Indebtedness of the Borrower to Consolidated Capitalization of the Borrower as
at the end of any fiscal quarter of the Borrower will not exceed 65%.

ARTICLE 6

DEFAULTS

Section 6.01. Events of Default. Subject to Section 9.05(b)(ii), if one or more
of the following events (“Events of Default”) with respect to the Borrower shall
have occurred and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Loan owed by it
or shall fail to pay, within five days of the due date thereof, any interest,
fees or any other amount payable by it hereunder;

(b) the Borrower shall fail to observe or perform any covenant contained in
Sections 5.01(d), 5.04, 5.07, 5.08, 5.10 or the second or third sentence of
5.09, inclusive;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Borrower by the
Administrative Agent at the request of any Lender;

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) the Borrower or any of its Material Subsidiaries shall fail to make any
payment in respect of Material Debt (other than Loans to the Borrower hereunder)
when due or within any applicable grace period;

(f) any event or condition shall occur and shall continue beyond the applicable
grace or cure period, if any, provided with respect thereto so as to result in
the acceleration of the maturity of Material Debt;

(g) the Borrower or any of its Material Subsidiaries shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an

 

32



--------------------------------------------------------------------------------

involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall admit in writing its
inability to, or shall fail generally to, pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing;

(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any of its Material Subsidiaries seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any of its Material Subsidiaries
under the federal bankruptcy laws as now or hereafter in effect;

(i) any member of the Borrower’s ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $150,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans of such ERISA Group having aggregate
Unfunded Vested Liabilities in excess of $150,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by any member of such ERISA Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any such Material Plan or a proceeding shall be
instituted by a fiduciary of any such Material Plan against any member of such
ERISA Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding
shall not have been dismissed within 90 days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Material Plan must be terminated;

(j) a judgment or other court order for the payment of money in excess of
$150,000,000 shall be rendered against the Borrower or any of its Material
Subsidiaries and such judgment or order shall continue without being vacated,
discharged, satisfied or stayed or bonded pending appeal for a period of 45
days;

(k) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than
trustees and participants in employee benefit plans of the Borrower and its
Subsidiaries or the Endowment or Trust, shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Exchange Act) of 50% or more of the outstanding shares of
common stock of the Borrower; during any period of twelve consecutive calendar
months, individuals (i) who were members of the board of directors of the
Borrower or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body shall cease to
constitute a majority of the board of directors of the Borrower; or in the case
of the Borrower other than the Borrower, the Borrower shall cease to be a
Subsidiary of the Borrower; or

 

33



--------------------------------------------------------------------------------

(l) any “Event of Default” (as defined in the Master Credit Facility) with
respect to the Borrower under the Master Credit Facility;

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 66-2/3% in aggregate amount of the Commitments, by
notice to the Borrower terminate the Commitments as to the Borrower and they
shall thereupon terminate, and the Borrower shall no longer be entitled to
borrow hereunder, and (ii) if requested by Lenders holding more than 66-2/3% in
aggregate principal amount of the Loans of the Borrower, by notice to the
Borrower declare such Loans (together with accrued interest thereon) to be, and
such Loans (together with accrued interest thereon) shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Administrative Agent or the Lenders, the Commitments shall thereupon
terminate with respect to the Borrower and the Loans of the Borrower (together
with accrued interest thereon) shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 6.02. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

ARTICLE 7

THE ADMINISTRATIVE AGENT

Section 7.01. Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

Section 7.02. Administrative Agent and Affiliates. Scotiabank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
or refrain from exercising the same as though it were not the Administrative
Agent, and Scotiabank and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

34



--------------------------------------------------------------------------------

Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

Section 7.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable to any Lender for any action taken or not
taken by it in connection herewith (i) with the consent or at the request of the
Required Lenders or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties. Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 7.06. Indemnification. Each Lender shall, ratably in accordance with its
portion of the Aggregate Exposures, indemnify the Administrative Agent and its
Related Parties (to the extent not reimbursed or indemnified by the Borrower)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss, penalties or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct) that such indemnitees may
suffer or incur in connection with this Agreement or any action taken or omitted
by the Administrative Agent in its capacity as such, or by any Related Party
acting for the Administrative Agent in connection with such capacity.

Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

35



--------------------------------------------------------------------------------

Section 7.08. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, (i) the Borrower, with
the consent of the Required Lenders (such consent not to be unreasonably
withheld or delayed), or (ii) if an Event of Default has occurred and is
continuing, then the Required Lenders, shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $250,000,000.

(b) If the Person serving as Administrative Agent is a Defaulting Lender,
(i) the Borrower, with the consent of the Required Lenders (such consent not to
be unreasonably withheld or delayed), or (ii) if an Event of Default has
occurred and is continuing, then the Required Lenders, shall have the right to
appoint a successor Administrative Agent.

(c) Upon the acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, duties and
obligations of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder; provided that if such successor Administrative Agent is appointed
without the consent of the Borrower, such successor Administrative Agent may be
replaced by the Borrower with the consent of the Required Lenders so long as no
Event of Default has occurred and is continuing at the time. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

(d) The fees payable by the Borrower to any successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor.

Section 7.09. Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.

Section 7.10. Other Agents. None of the Co-Syndication Agents or the
Co-Documentation Agents, in their respective capacities as such, shall have any
duties or obligations of any kind under this Agreement.

 

36



--------------------------------------------------------------------------------

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that deposits in dollars (in the applicable amounts) are
not being offered to financial institutions in general in the relevant market
for such Interest Period, or

(b) Lenders having 66-2/3% or more of the aggregate amount of the affected Loans
advise the Administrative Agent that the London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Euro-Dollar Loans for such Interest
Period,

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least one Domestic Business Day
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

Section 8.02. Illegality. If any Change In Law shall make it unlawful or
impossible for any Lender (or its Euro-Dollar Lending Office) to make, maintain
or fund any of its Euro-Dollar Loans and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro-Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not be otherwise disadvantageous to such Lender in
the good faith exercise of its discretion. If such notice is given, each
Euro-Dollar Loan of such Lender then outstanding shall be converted to a Base
Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Lender may lawfully continue to
maintain and fund such Loan to such day or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such Loan to
such day.

 

37



--------------------------------------------------------------------------------

Section 8.03. Increased Cost and Reduced Return. (a) If any Change In Law
(i) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement included in an applicable Euro-Dollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Applicable Lending Office); (ii) shall subject any Lender or
Agent to any taxes (other than (A) Taxes, (B) taxes described in clauses (ii),
(iii) or (iv) of the exclusions from the definition of Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) shall impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition, cost or
expense affecting its Euro-Dollar Loans, its Note or its obligation to make
Euro-Dollar Loans and the result of any of the foregoing is to increase the cost
to such Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Dollar Loan (or, in the case of an adoption or change with respect to
taxes, any Loan), or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or under its
Note with respect thereto, by an amount deemed by such Lender to be material,
then, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction; provided that no such amount shall be payable with respect to any
period commencing more than 90 days prior to the date such Lender first notifies
the Borrower of its intention to demand compensation therefor under this
Section 8.03(a).

(b) If any Lender shall have determined that any Change In Law has or would have
the effect of reducing the rate of return on capital or liquidity of such Lender
(or its Parent) as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender (or its Parent) could have achieved but for
such Change In Law (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender (or its Parent) for such
reduction; provided that no such amount shall be payable with respect to any
period commencing less than 30 days after the date such Lender first notifies
the Borrower of its intention to demand compensation under this Section 8.03(b).

(c) Each Lender will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

 

38



--------------------------------------------------------------------------------

Section 8.04. Taxes. (a) For purposes of this Section 8.04 the following terms
have the following meanings:

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code. For purposes of this Section 8.04, “applicable law” includes FATCA.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings including any interest, additions to tax or
penalties applicable thereto with respect to any payment by or on account of any
obligation of the Borrower pursuant to this Agreement or any Note, excluding
(i) in the case of each Lender and the Administrative Agent, taxes imposed on
its income, net worth or gross receipts and franchise or similar taxes imposed
on it by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, (ii) in the case of each Lender, any
United States withholding tax imposed on such payments except to the extent that
(A) such Lender is subject to United States withholding tax by reason of a U.S.
Tax Law Change or (B) in the case of a Lender not listed on the signature pages
hereof or a Participant, amounts with respect to such Taxes were payable
pursuant to Section 8.04 to such Lender’s assignor or to such Participant’s
participating Lender immediately before such Lender or Participant acquired the
applicable interest in a Loan or Commitment; (iii) Taxes attributable to such
Lender’s or Administrative Agent’s failure to comply with Section 8.04(d) or
(e) and (iv) any U.S. federal withholding Taxes imposed under FATCA.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

“U.S. Tax Law Change” means with respect to any Lender or Participant the
occurrence (x) in the case of each Lender listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Lender, after the date such Lender shall have become a Lender
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder, of the adoption of any applicable
U.S. federal law, U.S. federal rule or U.S. federal regulation relating to
taxation, or any change therein, or the entry into force, modification or
revocation of any income tax convention or treaty to which the United States is
a party.

(b) Any and all payments by or any account of the Borrower to or for the account
of any Lender or the Administrative Agent hereunder or under any Note shall be
made without deduction for any Taxes or Other Taxes, except as required by
applicable law; provided that if the Borrower or the Administrative Agent shall
be required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable by the

 

39



--------------------------------------------------------------------------------

Borrower shall be increased as necessary so that after all required deductions
are made (including deductions applicable to additional sums payable under this
Section 8.04) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or the Administrative Agent shall make
such deductions, (iii) the Borrower or the Administrative Agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) if the withholding agent is the
Borrower, the Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 9.01, the original or a certified copy of a receipt
evidencing payment thereof.

(c) The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 8.04) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be paid
within 15 days after such Lender or the Administrative Agent (as the case may
be) makes demand therefor.

(d) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender, and
from time to time thereafter as required by law or requested by the Borrower or
the Administrative Agent (but only so long as such Lender remains lawfully able
to do so), shall provide the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) with whichever of the
following is applicable (including any successor forms prescribed by the
Internal Revenue Service):

(i) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
hereunder or under any Note, executed originals of IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments hereunder or under any Note, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate reasonably acceptable to the Administrative Agent to the effect that
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

40



--------------------------------------------------------------------------------

(iv) to the extent a Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.

(e) Any Lender that is organized under the laws of a jurisdiction within the
United States shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax.

(f) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) If a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

(i) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 8.04, then such Lender will take such
action (including changing the jurisdiction of its Applicable Lending Office) as
in the good faith judgment of such Lender (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Lender.

 

41



--------------------------------------------------------------------------------

(j) If any Lender or the Administrative Agent receives a refund of any Taxes or
Other Taxes for which the Borrower has made a payment under Section 8.04(b) or
(c) and such refund was received from the taxing authority which originally
imposed such Taxes or Other Taxes, such Lender or the Administrative Agent
agrees to reimburse the Borrower to the extent of such refund; provided that
nothing contained in this paragraph (j) shall require any Lender or the
Administrative Agent to seek any such refund or make available its tax returns
(or any other information relating to its taxes which it deems to be
confidential).

(k) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.06(b) relating to the maintenance of a
Participant Register and (iii) any taxes excluded from the definition of Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender hereunder or under any Note or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(k).

Section 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Lender to make or to continue or convert outstanding
Loans as or into Euro-Dollar Loans has been suspended pursuant to Section 8.02
or (ii) any Lender has demanded compensation under Section 8.03(a) with respect
to its Euro-Dollar Loans and the Borrower shall, by at least five Euro-Dollar
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section shall apply to such Lender,
then, unless and until such Lender notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer apply:

(a) all Loans which would otherwise be made by such Lender as (or continued as
or converted to) Euro-Dollar Loans, as the case may be, shall instead be Base
Rate Loans (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Lenders), and

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Loans shall be applied
to repay its Base Rate Loans instead.

 

42



--------------------------------------------------------------------------------

If such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Lenders.

Section 8.06. Substitution of Lender; Termination Option. If (i) the obligation
of any Lender to make or to convert or continue outstanding Loans as or into
Euro-Dollar Loans has been suspended pursuant to Section 8.02, (ii) any Lender
has demanded compensation under Section 8.03 or 8.04 (including any demand made
by a Lender on behalf of a Participant), (iii) [reserved], (iv) any Lender
becomes a Defaulting Lender, (v) Investment Grade Status ceases to exist as to
any Lender or, (vi) for purposes of (a) below only, any Lender becomes a
Non-Consenting Lender, then:

(a) the Borrower shall have the right, with the assistance of the Administrative
Agent (or, if the Administrative Agent is a Defaulting Lender, the Required
Lenders), to designate an Assignee (which may be one or more of the Lenders)
mutually satisfactory to the Borrower and, so long as any such Persons are not
Defaulting Lenders, the Administrative Agent (whose consent shall not be
unreasonably withheld or delayed) to purchase for cash, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit D
hereto, the outstanding Loans of such Lender and assume the Commitment of such
Lender (including any Commitments and Loans that have been participated),
without recourse to or warranty by, or expense to, such Lender, for a purchase
price equal to the principal amount of all of such Lender’s outstanding Loans
plus any accrued but unpaid interest thereon and the accrued but unpaid fees in
respect of such Lender’s Commitment hereunder and all other amounts payable by
the Borrower to such Lender hereunder plus such amount, if any, as would be
payable pursuant to Section 2.13 if the outstanding Loans of such Lender were
prepaid in their entirety on the date of consummation of such assignment; and

(b) if at the time Investment Grade Status exists as to the Borrower, the
Borrower may elect to terminate this Agreement as to such Lender (including any
Commitments and Loans that have been participated); provided that (i) the
Borrower notifies such Lender through the Administrative Agent (or, if the
Administrative Agent is a Defaulting Lender, the Required Lenders) of such
election at least three Euro-Dollar Business Days before the effective date of
such termination and (ii) the Borrower repay or prepay the principal amount of
all outstanding Loans made by such Lender plus any accrued but unpaid interest
thereon and the accrued but unpaid fees in respect of such Lender’s Commitment
hereunder plus all other amounts payable by the Borrower to such Lender
hereunder, not later than the effective date of such termination. Upon
satisfaction of the foregoing conditions, the Commitment of such Lender shall
terminate on the effective date specified in such notice.

 

43



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices.

(a) All notices, requests and other communications to any party hereunder shall
be in writing (including electronic transmission, bank wire, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth in its Administrative Questionnaire
or (z) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower. Each such notice, request or other communication shall
be effective (i) if given by facsimile, when such facsimile is transmitted to
the facsimile number specified in this Section and the appropriate answerback or
confirmation slip, as the case may be, is received or (ii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Administrative Agent under Article 2 or Article 8 shall not be
effective until delivered. Notices delivered through electronic communications
shall be effective as and to the extent provided in subsection (b) below.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
or as otherwise determined by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article 2 if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. The Administrative Agent
or the Borrower may, in its respective discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Domestic Business Day or Euro-Dollar
Business Day, as applicable, for the recipient, and (ii) notices or
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

Section 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

44



--------------------------------------------------------------------------------

Section 9.03. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of one special counsel for the Administrative
Agent, in connection with the preparation of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default with
respect to the Borrower hereunder and (ii) if an Event of Default with respect
to the Borrower occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including reasonable fees and disbursements
of one primary counsel for the Administrative Agent and the Lenders (and (x) if
necessary, a single firm of local counsel to the Administrative Agent and the
Lenders in each appropriate jurisdiction and (y) solely in the case of any
actual or potential conflict of interest, one additional counsel in each
relevant jurisdiction to the affected Persons similarly situated), in connection
with such Event of Default and collection and other enforcement proceedings
resulting therefrom.

(b) The Borrower agrees to indemnify each Agent and each Lender and the
respective Related Parties of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, penalties,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of one counsel for all Indemnitees taken as a
whole and, in the case of any actual or potential conflict of interest, one
additional counsel to each group of affected Indemnitees similarly situated
taken as a whole, which may be incurred by such Indemnitee arising out of or in
connection with any claim, litigation, investigation or proceeding (whether or
not such Indemnitee shall be designated a party thereto) relating to or arising
out of this Agreement, or any actual or proposed use of proceeds of Loans
hereunder; provided that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby or thereby.

Section 9.04. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans held by
it which is greater than the proportion received by any other Lender in respect
of the aggregate amount then due with respect to the Loans held by such other
Lender, the Lender receiving such proportionately greater payment shall purchase
such participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be

 

45



--------------------------------------------------------------------------------

required so that all such payments with respect to the Loans held by the Lenders
shall be shared by the Lenders pro rata; provided that nothing in this Section
shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under this
Agreement.

Section 9.05. Amendments and Waivers. (a) Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of any Agent are affected thereby, by such Agent); provided
that no such amendment or waiver shall (x) unless signed by each adversely
affected Lender, (i) increase the Commitment of any Lender or subject any Lender
to any additional obligation, (ii) reduce the principal of or rate of interest
on any Loan or any interest thereon or any fees hereunder, or (iii) postpone the
date fixed for any payment of principal of or interest on any Loan or interest
thereon or any fees hereunder or for termination of any Commitment or (y) unless
signed by all Lenders, (i) change the definition of Required Lenders or the
provisions of this Section 9.05 or (ii) change the provisions of Section 9.04 or
of any other provision of this Agreement providing for the ratable application
of payments in respect of the Loans.

(b) (i) If any representation or warranty in Article 4 of the Master Credit
Facility, any covenant in Article 5 of the Master Credit Facility or any event
of default in Article 6 of the Master Credit Facility and, in each case, any
related definitions in the Master Credit Facility, is replaced, changed,
amended, modified, supplemented or removed or (ii) any Default or Event of
Default (as such terms are defined in the Master Credit Facility) is waived (any
of the foregoing in clauses (i) and (ii), a “Change”), regardless of whether the
Master Credit Facility is replaced, refinanced, amended and restated, amended,
modified or supplemented and regardless of whether any such Change occurs in the
corresponding article or definitions, such Change shall be incorporated
automatically into this Agreement, or in the case of a waiver will be applied
automatically to this Agreement for the corresponding Default or Event of
Default occurring hereunder, in each case upon the later of (A) the
effectiveness of such Change in the Master Credit Facility and (B) the 30th day
after the Administrative Agent’s receipt of notice from the Borrower of such
Change, provided that the Required Lenders hereunder do not notify the Borrower
through the Administrative Agent within 30 days after the Administrative Agent’s
receipt of such notice from the Borrower of their election (which may be made in
their discretion) that such Change shall not be effective with respect to this
Agreement; provided that no Change to the Master Credit Facility shall amend,
waive, modify or impact the rights or remedies of the Lenders with respect to a
Default or Event of Default under Section 6.01(a) of this Agreement.

Section 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and each Indemnitee, except that no Borrower
may assign or otherwise transfer any of its rights under this Agreement without
the prior written consent of all Lenders.

 

46



--------------------------------------------------------------------------------

(b) Any Lender may, with the consent (unless an Event of Default then exists) of
the Borrower (such consent not to be unreasonably withheld or delayed), at any
time grant to one or more banks or other institutions (each a “Participant”)
participating interests in its Commitment or any or all of its Loans; provided
that any Lender may, without the consent of the Borrower, at any time grant
participating interests in its Commitment or any or all of its Loans to another
Lender, an Approved Fund or an Affiliate of such transferor Lender. In the event
of any such grant by a Lender of a participating interest to a Participant,
whether or not upon notice to the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that (A) such Participant agrees to be
subject to Section 8.06 as if it were an Assignee under paragraph (c) of this
Section 9.06 or as if it were the Lender granting such participation and
(B) such Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrower hereunder including, without limitation, the right
to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in clause (x)(i), (ii) or (iii) of Section 9.05(a) without the consent
of the Participant. The Borrower agrees that each Participant shall, to the
extent provided in its participation agreement, be entitled to the benefits of
Article 8 with respect to its participating interest, subject to the performance
by such Participant of the obligations of a Lender thereunder (it being
understood that the documentation required under Section 8.04 shall be delivered
by the Participant to the participating Lender and the Participant agrees to be
subject to the provisions of Sections 8.04(i), 8.04(j) and 8.06 as if it were an
Assignee). In addition, each Lender that sells a participation agrees, at the
Borrower’s request, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 8.06 with respect to any Participant. An
assignment or other transfer which is not permitted by subsection (c) or (d)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this subsection (b). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations
hereunder or under any Note (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant (other than for
the consent requirements set forth in the first sentence of this
Section 9.06(b)) or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations hereunder or under any Note) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

47



--------------------------------------------------------------------------------

(c) Any Lender may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) other than (w) the Borrower (x) a Subsidiary
or Affiliate of the Borrower, (y) a Defaulting Lender or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender, or (z) a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person), all, or a
proportionate part (equivalent to an initial Commitment of not less than
$10,000,000 (unless the Borrower and the Administrative Agent shall otherwise
agree)) of all, of its rights and obligations under this Agreement and its Note
(if any), and such Assignee shall assume such rights and obligations, pursuant
to an Assignment and Assumption Agreement in substantially the form of Exhibit D
hereto executed by such Assignee and such transferor Lender, with (and only with
and subject to) the prior written consent of the Administrative Agent (which
shall not be unreasonably withheld or delayed) and, so long as no Event of
Default has occurred and is continuing, the Borrower (which shall not be
unreasonably withheld or delayed); provided that unless such assignment is of
the entire right, title and interest of the transferor Lender hereunder, after
making any such assignment such transferor Lender shall have a Commitment of at
least $10,000,000 (unless the Borrower and the Administrative Agent shall
otherwise agree). Upon execution and delivery of such instrument of assumption
and payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be a Lender party to this Agreement and shall have all the rights
and obligations of a Lender with a Commitment as set forth in such instrument of
assumption, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if required by the
Assignee, a Note(s) is issued to the Assignee. The Assignee shall, prior to the
first date on which interest or fees are payable hereunder for its account,
deliver to the Borrower and the Administrative Agent any certifications, forms
or other documentation in accordance with Section 8.04. All assignments (other
than assignments to Affiliates) shall be subject to a transaction fee
established by, and payable by the transferor Lender to, the Administrative
Agent for its own account (which shall not exceed $3,500).

(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note (if any) to a Federal Reserve Bank. No such
assignment shall release the transferor Lender from its obligations hereunder or
modify any such obligations.

(e) No Assignee, Participant or other transferee of any Lender’s rights
(including any Applicable Lending Office other than such Lender’s initial
Applicable Lending Office) shall be entitled to receive any greater payment
under Section 8.03 or 8.04 than such Lender would have been entitled to receive
with respect to the rights transferred, unless such transfer is made by reason
of the provisions of Section 8.02, 8.03 or 8.04 requiring such Lender to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

 

48



--------------------------------------------------------------------------------

Section 9.07. Collateral. Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any “margin stock” (as defined in Regulation U) as collateral in the extension
or maintenance of the credit provided for in this Agreement.

Section 9.08. Confidentiality. Each Lender Party (i) agrees to keep any
information delivered or made available by the Borrower pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Lender Party and its Affiliates who are engaged in evaluating, approving,
structuring or administering the credit facility contemplated hereby and
(ii) further agrees on behalf of itself and, to the extent it has the power to
do so, its Affiliates and agents, to keep all other information delivered or
made available to it by the Borrower or Affiliate of the Borrower for other
purposes which, (x) is marked confidential and is expressly made available
subject to the terms of this section, and (y) is not otherwise subject to a
confidentiality agreement, confidential from anyone other than persons employed
or retained by such Lender Party and its Affiliates and agents who need to
receive such information in furtherance of the engagement or matter pursuant to
which the information is provided; provided that nothing herein shall prevent
any Lender Party or, solely with respect to information disclosed in a manner
set forth in clauses (b) through (g) and (m) in this Section 9.08, any Affiliate
of such Lender from disclosing such information, to the extent necessary under
the circumstances under which such disclosure is required, (a) to any other
Lender or any Agent, (b) upon the order of any court or administrative agency,
(c) upon the request or demand of any regulatory agency or authority or
self-regulatory body, (d) which had been publicly disclosed other than as a
result of a disclosure by any Lender Party prohibited by this Agreement or which
had already been in the possession of a Lender Party or not acquired from the
Borrower or persons known by Lender Parties to be in breach of an obligation of
confidentiality to the Borrower, (e) in connection with any litigation to which
any Lender Party or any Affiliate or their respective subsidiaries or Parent may
be a party, (f) to the extent necessary in connection with the exercise of any
remedy hereunder or other engagement or matter, (g) to such Lender Party’s or
Affiliate’s legal counsel and independent auditors, (h) subject to provisions
substantially similar to those contained in this Section 9.08, to any actual or
proposed Participant or Assignee, (i) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
(j) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
loans, (k) on a confidential basis to rating agencies in consultation and
coordination with the Borrower, (l) for purposes of establishing a “due
diligence” defense, (m) with the consent of the Borrower and (n) on a
confidential basis to any credit insurance provider requiring access to such
information in connection with credit insurance for the benefit of the
disclosing Lender Party.

 

49



--------------------------------------------------------------------------------

Section 9.09. Governing Law; Submission to Jurisdiction. This Agreement and each
Note (if any) shall be construed in accordance with and governed by the law of
the State of New York. The Borrower and each Lender Party hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York County
for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. The Borrower and each Lender
Party irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

Section 9.10. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Agreement constitutes the entire agreement and understanding among
the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

Section 9.11. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW,
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.12. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

Section 9.13. [Reserved].

Section 9.14. No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the Loans contemplated by this Agreement and any communications in
connection therewith, (i) the Borrower and its Subsidiaries, on the one hand,
and the Agents, the Lenders and their respective affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Lenders or their
respective affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications and (ii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and neither the Administrative Agent nor any
Lender has any obligation to disclose any of such interests to the Borrower or
any of its Affiliates.

 

50



--------------------------------------------------------------------------------

Section 9.15. Survival. Each party’s rights and obligations under Articles 7, 8
and 9 shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations hereunder or under any Note and the termination of this Agreement.

Section 9.16. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any Note, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Note; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year above
first written.

 

DUKE ENERGY CORPORATION, as the Borrower. By:  

/s/ John L. Sullivan, III

  Name:   John L. Sullivan, III   Title:   Assistant Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender and as Administrative Agent By:  

/s/ David Dewar

  Name: David Dewar   Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Madeline L. Moran

  Name:   Madeline L. Moran   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

/s/ Shannon Batchman

  Name:   Shannon Batchman   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, New York Branch, as a Lender By:  

/s/ Raymond Qiao

  Name:   Raymond Qiao   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Denis O’Meara

  Name:   Denis O’Meara   Title:   Managing Director BNP PARIBAS, as a Lender
By:  

/s/ Karima Omar

  Name:   Karima Omar   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By:  

/s/ Andres Barbosa

  Name:   Andres Barbosa   Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ James O’Shaughnessy

  Name:   James O’Shaughnessy   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Total Commitments  

The Bank of Nova Scotia

   $ 175,000,000.00  

PNC Bank, National Association

   $ 175,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 175,000,000.00  

TD Bank, N.A.

   $ 175,000,000.00  

Bank of China, New York Branch

   $ 75,000,000.00  

BNP Paribas

   $ 75,000,000.00  

Santander Bank, N.A.

   $ 75,000,000.00  

U.S. Bank National Association

   $ 75,000,000.00     

 

 

 

TOTAL

   $ 1,000,000,000  



--------------------------------------------------------------------------------

Pricing Schedule

Each of “Applicable Margin” and “Facility Fee Rate” means, for any date, the
rate set forth below in the applicable row and column corresponding to the
credit rating of the Borrower that exists on such date:

(basis points per annum)

 

Borrower’s Credit Rating    at least A- by S&P or Fitch or A3 by Moody’s    at
least BBB+ by S&P or Fitch or Baa1 by Moody’s    at least BBB by S&P or Fitch or
Baa2 by Moody’s    less than BBB by S&P or Fitch or less than Baa2 by Moody’s
Facility Fee Rate    12.5    12.5    12.5    12.5 Applicable Margin            
Euro-Dollar Loans    82.5    92.5    117.5    132.5 Base Rate Loans    0.0   
0.0    17.5    32.5

For purposes of the above Pricing Schedule a “Borrower Credit Rating” means, as
of any date of determination with respect to the Borrower, the rating as
determined by Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global Inc., together with its successors (“S&P”), or Moody’s Investors Service,
Inc., together with its successors (“Moody’s”), or Fitch Ratings Inc., together
with its successors (“Fitch”), of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt, regardless of whether any such debt is outstanding;
provided that (a) if ratings exist by all three rating agencies and the
respective ratings issued by two of the rating agencies are the same and one
differs, the pricing level shall be determined based on the two ratings that are
the same, (b) if ratings exist by all three rating agencies and none of the
respective ratings are the same, the pricing level shall be determined based on
the middle rating, (c) if only two ratings exist and they differ by one level,
then the pricing level for the higher of such ratings shall apply; (d) if only
two ratings exist and they differ by more than one level, then the pricing level
that is one level lower than the pricing level of the higher rating shall apply;
(e) if only one rating exists, the pricing level shall be determined based on
that rating; (f) if no such rating exists for the Borrower, then a corporate
credit rating from S&P and the issuer ratings from Moody’s and Fitch should be
used and differences between those ratings and resolving non-existent ratings
from any of those rating



--------------------------------------------------------------------------------

agencies shall be determined in the same manner as set forth in clauses
(a) through (e) of this proviso; and (g) if no such rating in clause (f) exists
for the Borrower, the highest pricing level (less than “BBB” pricing level)
shall apply. A change in rating will result in an immediate change in the
applicable pricing.

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

New York, New York

                    , 20        

For value received, Duke Energy Corporation., a Delaware corporation (the
“Borrower”), promises to pay to [ ] (the “Lender”) or its registered assigns,
for the account of its Applicable Lending Office, the unpaid principal amount of
each Loan made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below on the date specified in the Credit Agreement. The Borrower
promises to pay interest on the unpaid principal amount of each such Loan on the
dates and at the rate or rates provided for in the Credit Agreement. All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of The Bank
of Nova Scotia.

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender, and the
Lender, if the Lender so elects in connection with any transfer or enforcement
of its Note, may endorse on the schedule attached hereto appropriate notations
to evidence the foregoing information with respect to the Loans then
outstanding; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Credit Agreement dated as of
June 14, 2017 among Duke Energy Corporation, the Lenders party thereto, The Bank
of Nova Scotia, as Administrative Agent, and the other Agents party thereto (as
the same may be amended, restated, amended and restated, supplement or otherwise
modified from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

 

A-1



--------------------------------------------------------------------------------

DUKE ENERGY CORPORATION By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of Loan

  

Type of Loan

  

Amount of Principal
Repaid

  

Commitment
Termination Date

  

Notation Made By

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of                     , 20     among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), [DUKE ENERGY CORPORATION, a Delaware
corporation] and THE BANK OF NOVA SCOTIA, as Administrative Agent (the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of June 14, 2017 among Duke Energy Corporation,
the Assignor and the other Lenders party thereto, as Lenders, the Administrative
Agent and the other Agents party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $                    ;1

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $                      are outstanding at
the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $                    (the “Assigned
Amount”), together with a corresponding portion of its outstanding Loans, and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;*

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the

 

1 

The asterisked provisions shall be appropriately revised in the event of an
assignment after the Commitment Termination Date.

 

I-1



--------------------------------------------------------------------------------

corresponding portion of the principal amount of the Loans made by the Assignor
outstanding at the date hereof. Upon the execution and delivery hereof by the
Assignor, the Assignee [, the Borrower] and the Administrative Agent, and the
payment of the amounts specified in Section 3 required to be paid on the date
hereof (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Lender under the Credit Agreement
with a Commitment in an amount equal to the Assigned Amount, and (ii) the
Commitment of the Assignor shall, as of the date hereof, be reduced by a like
amount and the Assignor released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.2 It is understood
that facility fees accrued to the date hereof in respect of the Assigned Amount
are for the account of the Assignor and such fees accruing from and including
the date hereof are for the account of the Assignee. Each of the Assignor and
the Assignee hereby agrees that if it receives any amount under the Credit
Agreement which is for the account of the other party hereto, it shall receive
the same for the account of such other party to the extent of such other party’s
interest therein and shall promptly pay the same to such other party.

SECTION 4. Consent to Assignment. This Agreement is conditioned upon the consent
of [the Borrower and] the Administrative Agent pursuant to Section 9.06(c) of
the Credit Agreement. The execution of this Agreement by [the Borrower and] the
Administrative Agent is evidence of this consent. Pursuant to Section 9.06(c)
the Borrower agrees to execute and deliver a Note, if required by the Assignee,
payable to the order of the Assignee to evidence the assignment and assumption
provided for herein.

SECTION 5. Non-reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the obligations of the Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

2  Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee. It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

 

I-2



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 8. Administrative Questionnaire. Attached is an Administrative
Questionnaire duly completed by the Assignee.

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR] By:  

 

  Name:   Title: [ASSIGNEE] By:  

 

  Name:   Title: [DUKE ENERGY CORPORATION] By:  

 

  Name:   Title: THE BANK OF NOVA SCOTIA, as Administrative Agent By:  

 

  Name:   Title:

 

I-4